Citation Nr: 0820157	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for a cervical spine 
disability.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty for training in February 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Board remanded the veteran's appeal for further 
development in May 2007.

The issue of entitlement to an increased rating for a low 
back disability is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  During the period of this claim prior to December 8, 
2003, the veteran's cervical spine disability was productive 
of no significant functional impairment.

2.  On and after December 8, 2003, the veteran's cervical 
spine disability was productive of pain on motion or a 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; forward flexion 
of the cervical spine has not been limited to 30 degrees or 
less.


CONCLUSION OF LAW

1.  During the period prior to December 8, 2003, the criteria 
for a compensable rating for the veteran's cervical spine 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5242 (2007).




2.  For the period beginning December 8, 2003, the criteria 
for a 10 percent disability rating, but not higher, for a 
cervical spine disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5010, 5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
explicit notice that he should submit any pertinent evidence 
in his possession and notice concerning the effective-date 
element of the claim, by letter mailed in May 2007.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the aforementioned letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  The 
Board believes that the notice provided to the veteran is in 
substantial compliance with the requirements of Vazquez.  
Moreover, the Board believes that any deficiency in the 
notice was not prejudicial to the appellant because his 
representative has demonstrated sufficient actual knowledge 
of these requirements in the appellant's brief submitted in 
May 2008.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that there has been no unfavorable determination with respect 
to the effective-date element of this claim.  The veteran has 
had ample opportunity to submit or identify evidence 
establishing his entitlement to the earliest possible 
effective date for an increased rating.  In January 2008, he 
specifically informed VA that he has no additional 
information or evidence to submit.  Moreover, following the 
provision of the required notice and the completion of all 
indicated development, the originating agency readjudicated 
the claim.  There is no indication or reason to believe that 
the ultimate decision on this claim would have been different 
had complete VCAA notice been provided at an earlier time. 

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  As noted above, the veteran has indicated 
that he has no additional evidence or information to submit.  
The Board is also unaware of any outstanding evidence that 
could be obtained to support this claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion,  
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Service connection for a cervical spine disability was 
granted in a December 1970 rating decision, which assigned a 
noncompensable rating for residuals of cervical strain under 
Diagnostic Code 5290.  The noncompensable rating has remained 
in effect to the present time.  The veteran's claim for an 
increased rating was received in April 2002.  

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment was effective September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr.  
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the former criteria, limitation of motion of the 
cervical spine warrants a 10 percent rating if it is slight 
or a 20 percent rating if it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Under the criteria that became effective September 26, 2003, 
cervical strain and arthritis of the cervical spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes5237 and 5242. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is for assignment where 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; the combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent rating is for 
assignment where forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (2) of 38 C.F.R. § 4.71a's General Rating Formula for 
Diseases and Injuries of the Spine states that the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right lateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  For VA 
compensation purposes, the maximum that can be used for 
calculation of the combined range of motion is the set of 
normal ranges of motion listed as follows for the cervical 
spine:  zero to 45 degrees for forward flexion; zero to 45 
degrees for extension; zero to 45 degrees for left and right 
lateral flexion; and zero to 80 degrees for left and right 
lateral rotation.  See 38 C.F.R. § 4.71a, Plate V (2007).

During the period beginning September 26, 2003, the veteran 
underwent VA examinations in December 2003 and August 2007.

On VA examination on December 8, 2003, extension, flexion and 
right and left lateral flexion were all measured from 0 to 45 
degrees, right and left lateral rotation was measured from 0 
to 80 degrees with an endpoint of pain and visual 
disturbances (blurred vision).  The cervical spine was found 
on examination to be nontender to palpation without swelling 
or spasm.  Muscle strength was normal.  However, in stress 
testing the veteran attempted five raises of the chin to the 
chest when a 2-pound weight was applied to the forehead while 
he was in a supine position, and was successful in only two 
our of five attempts.  The examiner noted pain with this 
maneuver.  The examiner did not specifically identify any 
evidence of neuropathy.  She concluded that the radiologic 
studies and physical examination of the veteran's cervical 
spine were "essentially negative."  She added that she was 
unaware of any cervical conditions or lesions that produce 
visual changes, noting that the cranial nerves that control 
vision do not exit via the cervical spine.

On VA examination in August 2007, forward flexion was to 45 
degrees without any pain, extension to 15 degrees, right and 
left lateral flexion were to 40 degrees, and right and left 
lateral rotation were to 70 degrees each.  There were no 
complaints of pain; nor did the examiner detect any weakness 
or resistance of abduction or adduction on repeated efforts.  
The examiner reported that there was no evidence of spasms.  
No radiation of pain was detected.  The examiner did not 
identify any neurologic deficits.  The diagnosis was cervical 
arthritis.

The Board finds that a 10 percent rating for a cervical spine 
disability is warranted from the December 8, 2003.  In this 
regard, the Board notes that the VA examination on that date 
disclosed that the veteran did experience pain on motion.  As 
set forth above, it is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
In addition, the combined range of motion for the cervical 
spine at the August 2007 examination of 280 degrees warrants 
a 10 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine.

On the other hand, the Board must conclude that a compensable 
rating is not warranted during the period prior to December 
8, 2003.  In this regard, the Board notes that a VA 
examination in May 2002 disclosed no tenderness or spasm.  
Range of motion testing disclosed that the veteran 
retroflexed to 50 degrees, lateral bended to 40 degrees 
bilaterally, and rotated to 60 degrees bilaterally.  The 
examiner concluded that the veteran's range of motion of the 
cervical spine was within normal limits.  An X-ray study was 
negative.  The examiner concluded that he could find no 
objective evidence to substantiate the veteran's neck 
complaints.

A private X-ray study of the cervical spine also disclosed 
normal findings.

In fact, there is no objective evidence of any significant 
functional impairment of the cervical spine during this 
period of the claim nor is there any X-ray evidence of 
arthritis of the cervical spine during this period.  
Accordingly, a compensable rating is not warranted during the 
period prior to December 8, 2003.

The Board must also conclude that a rating in excess of 10 
percent is not warranted during the period beginning December 
8, 2003.  As noted above, neither the December 2003 VA 
examination nor the August 2007 VA examination disclosed that 
forward flexion of the cervical spine was limited to 30 
degrees or less, that the combined range of motion of the 
cervical spine was not greater than 170 degrees, or that 
there was spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  This is true even 
with consideration of the DeLuca factors.  Although the 
December 2003 examiner noted pain associated with motion, he 
stated that it occurred toward the endpoint, which indicates 
that the range of pain-free motion closely approximated the 
total range of motion.  

The Board has considered whether there is any other schedular 
basis for assigning more than the currently assigned ratings 
discussed above, but has found none.  In particular, the 
Board has considered whether a separate or higher rating is 
warranted on the basis of neurological impairment.  In the 
May 2007 remand, the Board directed the VA examiner to 
determine specifically whether any neurological impairment 
was present.  The August 2007 VA examiner determined that 
there was no neurological impairment from the disability.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be to a compensable degree prior to December 
8, 2003, or in excess of that contemplated by a 10 percent 
rating beginning December 8, 2003.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the veteran's cervical spine 
disability warrants a noncompensable rating during the period 
prior to December 8, 2003, and a 10 percent rating on and 
after December 8, 2003, the appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

In May 2007, the Board remanded the veteran's claim of 
entitlement to a rating in excess of 10 percent for a low 
back disability for further development followed by 
readjudication by the originating agency.  In readjudicating 
the claim in the December 2007 Supplemental Statement of the 
Case, the Appeals Management Center (AMC) erroneously 
addressed the issue entitlement to a rating in excess of 20 
percent for a low back disability.  The Board notes that at 
no time during the pendency of the claim has the veteran's 
disability rating for a low back disability been in excess of 
10 percent.  Therefore, a remand for readjudication of the 
actual issue on appeal by the originating agency is in order. 

The Board's remand also instructed the RO or the AMC to 
afford the veteran a VA examination to determine the current 
degree of severity of his low back disability.  The veteran 
did undergo an examination of his low back disability in 
August 2007.  However, the examining physician reported that 
it was difficult to evaluate the veteran's leg raising on 
repeated use because the veteran's failure to cooperate.  The 
examiner reported that he kept repeating to the veteran that 
he was resisting examination by his apparent deliberate 
flexing of the quad muscles.  The examiner concluded that he 
considered his examination insufficient for evaluating the 
veteran's low back. 

The Board finds that the report of the August 2007 VA 
examination of the veteran's low back disability is 
inadequate for purposes of rating the degree of severity of 
the veteran's low back because the veteran failed to 
cooperate.  On remand, the veteran is to be afforded another 
opportunity to cooperate with a VA examination of his low 
back disability.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his low back disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders must be made available 
to and reviewed by the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should specifically state 
whether the veteran cooperated with the 
examination.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the lower extremities due 
to the service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  The RO or the AMC should then 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


